Citation Nr: 1214861	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  00-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from October 1, 1999. 

2.  Entitlement to an effective date earlier than October 1, 1999 for the assignment of a 70 percent rating for PTSD. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 

Procedurally, this appeal comes before the Board from a March 2000 rating decision by which the RO increased the 10 percent rating for service-connected anxiety disorder to 30 percent, effective from September 28, 1999.  By a subsequent rating decision in April 2000, anxiety disorder was recharacterized as PTSD.  The 30 percent rating for the psychiatric disability was confirmed and continued, but effective from October 1, 1999.  Later, the 30 percent rating for PTSD was increased to 70 percent, effective July 1, 2002, by rating decision dated in July 2003.  Temporary total hospitalization ratings under 38 C.F.R. § 4.29 were assigned for the service-connected psychiatric disability from August 2, 1999 to September 30, 1999; from May 20, 2002 to June 30, 2002; and from July 29, 2002 to August 31, 2002. 

The Veteran was afforded personal hearings at the RO in August 2000 and February 2005.  The transcripts are of record. 

In May 2006, the Board remanded the case for further development. 

In January 2009, the Board granted a 70 percent evaluation for PTSD for the period from October 1, 1999 to June 30, 2002.  The Board denied entitlement to an effective date earlier than October 1, 1999 for the assignment of a 70 percent evaluation of PTSD.  The Board remanded the issue concerning entitlement to a rating in excess of 70 percent for PTSD for the period since June 30, 2002. 
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter Veterans Court). 

In January 2010, the parties to the appeal filed a Joint Motion for Partial Remand. That same month, the Veterans Court granted the motion and remanded that portion of the Board's decision that denied an increased rating in excess of 70 percent for PTSD from October 1, 1999, to June 30, 2002, and an effective date earlier than October 1, 1999, for the assignment of a 70 percent rating for PTSD. 

While these matters were before the Veterans Court, the RO granted a temporary total evaluation for PTSD for the period from September 19, 2005, to October 31, 2005. The RO continued the denial of a rating for PTSD in excess of 70 percent and recertified the claim to the Board.  Since the Veteran is in receipt of a 70 percent evaluation for PTSD since October 1, 1999 (exclusive of temporary total hospitalization ratings), the Board has recharacterized the issue on appeal as stated on the title page above.

This case was most recently before for the Board in November 2010.  At that time, the Board remanded the issues on appeal to the RO for additional development.  The requested development has been completed and the case has returned to the Board for appellate review. 

The issue of entitlement to an effective date prior to July 1, 2002 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds additional development is necessary prior to further appellate review of the increased and effective date claims on appeal; specifically to obtain outstanding private treatment records.  

In its November 2010 remand, the Board, in part, requested that the RO obtain treatment records of the Veteran for his PTSD from the Grand Rapids (GR) Vet Center for the period from 1996 to the preset.  Upon receipt of VA Form 21-4142 from the Veteran, wherein he authorized VA to obtain treatment records from the above-cited medical facility from 1990 to the present, treatment records from the GR Vet Center dated from January 2005 to April 2011 were received.  (See GR Vet Center treatment records, dated from January 2005 to April 2011).  In a March 2012 written argument to the Board, the Veteran's representative maintained that a March 24, 1999 VA treatment report indicated that the Veteran had received counseling from a certain physician, Dr. B., and that treatment reports from this medical provider were absent from the claims file.  A March 24, 1999 VA treatment report reflects that the Veteran had received counseling related to his PTSD-related symptoms from a "Dr. B." at a Vet Center.  (See VA treatment report, dated March 24, 1999).  In an April 2002 letter to VA, Dr. W. B. of the Grand Rapids Vet Center reported that the Veteran had been self-referred to that facility in July 1985 for psychological counseling and other matters.  Dr. W. B. indicated that the Veteran had participated in group and individual therapy several times a week since 1985.  Treatment records from the GR Vet Center dated prior to January 2005 are not of record.  As there are treatment records from the GR Vet Center dated prior to January 2005 that are absent from the record and which might show an increase in severity of the Veteran's PTSD for the period on appeal, they should be secured on remand. 

In addition, in a February 2010 statement, B.L., LMSW at Behavioral Resources and Institute for Neuropsychological Services (BRAINS) indicated that he had treated the Veteran for his PTSD at that facility and the GR Vet Center since April 2004.  The Veteran's treatment records from BRAINS dated from April 2004 to the present are not contained in the claims file.  As these treatment records might show an increase in the severity of the Veteran's PTSD for the period on appeal, they are also potentially relevant to the increased evaluation claim on appeal and should be secured on remand. 

With respect to the Veteran's claim for an effective date earlier than October 1, 1999 for the assignment of a 70 percent rating for PTSD, evidence obtained pursuant to this remand potentially could serve as the basis for an earlier effective date.  Accordingly, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain all treatment records of his treatment for his PTSD from the Vet Center in Grand Rapids, Michigan for the period from July 1985 to January 2005 and from BRAINS, LLP, Grand Rapids, Michigan, dated from April 2004 to the present. 
   
If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.
   
All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  Thereafter, the RO/AMC should re-adjudicate the Veteran's claims of entitlement to an evaluation in excess of 70 percent for PTSD from October 1, 1999 and entitlement to an effective date earlier than October 1, 1999 for the assignment of a 70 percent rating for PTSD. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

